DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/367,266 filed on 03/28/2019.
3.	Claims 1-12 are pending.  

Claims 1 and 7 are independent claims.  

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al., Patent No. 8,155,736 (hereinafter Sullivan).
   In regards to claim 1, Sullivan teaches: 
A method for recognizing brainwave signals of a brain-computer interface (BCI), comprising: (column 1, lines 6-15, see EEG detection systems exist that include bio-signal sensors (e.g., electroencephalography (EEG) sensors) that allow brain waves of a user to be measured. Sensory Evoked Potentials (SEPs) are generally involuntary EEG signals of a person generated when the person responds to a stimulus (e.g., visually-evoked potentials, or EEG potentials evoked through other senses, such as tactile-evoked or audio-evoked potential). 
determining a steady-state visual evoked potential (SSVEP) corresponding to an Oz electrode channel according to the brainwave signals when in a rest state (column 3, lines 40-44, see this characteristic shape of the averaged waveform can be detected in a variety of ways as further described herein. If the user did not look at the light the averaged waveform will be mostly flat) and (column 10, lines 23-31, see generate a stimulus-locked average signal of a plurality of EEG signal samples; and determine whether the plurality of EEG signal samples are evoked in response to a pattern of stimulus events, wherein the determination of whether the plurality of EEG signal samples are evoked in response to a pattern of stimulus events is performed by multiplying the stimulus-locked average by a previously created prototype average). 
determining the SSVEPs respectively corresponding to the Oz electrode channel, an 01 electrode channel and an 02 electrode channel according to the brainwave signals when in a stimulating state (column 4, lines 57-61, see the device 150 is controlled by the EEG control system 110. In some embodiments, the device 150 is included with or integrated with the EEG system for SEPs, as shown, and communicates with the device 150 using a serial or other communication channel) and (column 3, lines 45-53, see  the system includes more than one stimuli. For example, FIG. 17 is a chart illustrating an example of four stimulus-locked averages. One of the averages has developed a characteristic shape, whereas, the other averages are relatively flat. The characteristic shape can be detected using various techniques including comparing to a threshold at some 
determining a stimulus source of a glance attention according to the SSVEPs of the 01 electrode channel and the SSVEP of the 02 electrode channel; wherein the glance attention stimulates the brainwave signals when in the stimulating state (column 2, lines 33-35, see the typical electroencephalography (EEG) signal that is generated from a stimulus event, such as the user looking at a flashing light) and (column 3, lines5-7, see the system records detected EEG signals of the user and determines whether/when a user is looking at one of the flashing lights), (column 4, lines 57-61, see the device 150 is controlled by the EEG control system 110. In some embodiments, the device 150 is included with or integrated with the EEG system for SEPs, as shown, and communicates with the device 150 using a serial or other communication channel) and (column 3, lines 45-47, see the system includes more than one stimuli. For example, FIG. 17 is a chart illustrating an example of four stimulus-locked averages) (emphasis added). 

   In regards to claim 7, Sullivan teaches:
A brain-computer interface (BCI) system, comprising: an electroencephalography (EEG) device, configured to acquire brainwave signals (column 1, lines 6-15, see EEG detection systems exist that include bio-signal sensors (e.g., electroencephalography (EEG) sensors) that allow brain waves of a user to be measured. Sensory Evoked Potentials (SEPs) are generally involuntary EEG signals of a person generated when the person responds to a stimulus (e.g., 
a controller, coupled to the EEG device and configured to determine a steady-state visual evoked potential (SSVEP) corresponding to an Oz electrode channel according to the brainwave signals when in a rest state (column 3, lines 40-44, see this characteristic shape of the averaged waveform can be detected in a variety of ways as further described herein. If the user did not look at the light the averaged waveform will be mostly flat) and (column 10, lines 23-31, see generate a stimulus-locked average signal of a plurality of EEG signal samples; and determine whether the plurality of EEG signal samples are evoked in response to a pattern of stimulus events, wherein the determination of whether the plurality of EEG signal samples are evoked in response to a pattern of stimulus events is performed by multiplying the stimulus-locked average by a previously created prototype average). 
determine the SSVEPs respectively corresponding to the Oz electrode channel, an 01 electrode channel and an 02 electrode channel according to the brainwave signals when in a stimulating state (column 4, lines 57-61, see the device 150 is controlled by the EEG control system 110. In some embodiments, the device 150 is included with or integrated with the EEG system for SEPs, as shown, and communicates with the device 150 using a serial or other communication channel) and (column 3, lines 45-53, see  the system includes more than one stimuli. For example, FIG. 17 is a chart illustrating an example of four stimulus-locked averages. One of the averages has developed a characteristic shape, whereas, the other averages are relatively flat. The characteristic shape 
determine a stimulus source of a glance attention according to the SSVEPs of the 01 electrode channel and the SSVEP of the 02 electrode channel; wherein the glance attention stimulates the brainwave signals when in the stimulating state (column 2, lines 33-35, see the typical electroencephalography (EEG) signal that is generated from a stimulus event, such as the user looking at a flashing light) and (column 3, lines5-7, see the system records detected EEG signals of the user and determines whether/when a user is looking at one of the flashing lights), (column 4, lines 57-61, see the device 150 is controlled by the EEG control system 110. In some embodiments, the device 150 is included with or integrated with the EEG system for SEPs, as shown, and communicates with the device 150 using a serial or other communication channel) and (column 3, lines 45-47, see the system includes more than one stimuli. For example, FIG. 17 is a chart illustrating an example of four stimulus-locked averages) (emphasis added). 

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al., in view of Chen  et al.,  U.S. Patent No. 9,092,055 (hereinafter Chen). 
	In regards to claims 1 and 7 the rejections above are incorporated respectively.
   In regards to claim 2, Sullivan doesn’t explicitly teach:
the step of determining the stimulus source of the glance attention according to the SSVEPs of the 01 electrode channel and the SSVEP of the 02 electrode channel comprises: determining whether the SSVEP of the 01 electrode channel is greater than the SSVEP of the 02 electrode channel when the SSVEP of the Oz electrode channel is greater than a threshold.
However Chen, teaches such use: (column 3, lines 10-22, see for example, if the user plans to control the third brain control device 453 (in FIG. 2), the user can correspondingly observe or look attentively at the shift-right-selection 533 stimulation unit (in FIG. 3a) or the shift-left-selection 531 stimulation unit, so that a first brain wave of the user is generated when the user's eyes are stimulated by the stimulation unit and a selected region 52 of the display screen 5 (in FIG. 3a) is showed with the brain control device icon 513 presented with the bold selection frame `B`. Then, the user can look attentively at the stimulation unit 532 which is corresponding to the selected operation to determine the selected to-be-controlled device to enter the next level of the display screen), (column 8, lines 24-33, see at last, the average value of the upper and lower envelope lines is analyzed to obtain the intensity relationship between the signal and the prestored information by the correlation coefficient analytical method, compared to the preset threshold value. If the intensity relationship between the signal and the 
Sullivan and Chen are analogous art because they are from the same field of endeavor, control interfaces.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sullivan and Chen before him or her, to modify the system of Sullivan to include the teachings of Chen, as a system for platform controller, and accordingly it would enhance the system of Sullivan, which is focused on EEG control devices, because that would provide Sullivan with the ability to compare electrode inputs, as suggested by Chen (column 3, lines 10-22, column 8, lines 49-55).      

   In regards to claim 3, Sullivan teaches: 
 the threshold is related to a maximum of the SSVEP of the Oz electrode channel when in the rest state (column 3, lines 37-44, see if the user looked at the light, then the averaged waveform will include a characteristic shape (e.g., a positive deflection in EEG voltage about 30 ms after the light onset time). This characteristic shape of the averaged waveform can be detected in a variety of ways as further described herein. If averaged waveform will be mostly flat) and (column 3, lines 50-58, see the characteristic shape can be detected using various techniques including comparing to a threshold at some delay from the onset, integrating the averaged EEG signal over some time period and comparing that result to a threshold, or creating a classifier that distinguishes if the light is being attended. As another example, a prototype of an ideal average (e.g., when a light is being attended) can be constructed and multiplied by the actual average. A high value result will indicate an attended light) (emphasis added).

   In regards to claim 8, Sullivan doesn’t explicitly teach:
the controller determines whether the SSVEP of the 01 electrode channel is greater than the SSVEP of the 02 electrode channel when the SSVEP of the Oz electrode channel is greater than a threshold.
However Chen, teaches such use: (column 3, lines 10-22, see for example, if the user plans to control the third brain control device 453 (in FIG. 2), the user can correspondingly observe or look attentively at the shift-right-selection 533 stimulation unit (in FIG. 3a) or the shift-left-selection 531 stimulation unit, so that a first brain wave of the user is generated when the user's eyes are stimulated by the stimulation unit and a selected region 52 of the display screen 5 (in FIG. 3a) is showed with the brain control device icon 513 presented with the bold selection frame `B`. Then, the user can look attentively at the stimulation unit 532 which is corresponding to the selected operation to determine the selected to-be-controlled device to enter the next level of the display screen), (column 8, lines 24-33, see at last, the average value of the upper and lower 
Sullivan and Chen are analogous art because they are from the same field of endeavor, control interfaces.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sullivan and Chen before him or her, to modify the system of Sullivan to include the teachings of Chen, as a system for platform controller, and accordingly it would enhance the system of Sullivan, which is focused on EEG control devices, because that would provide Sullivan with the ability to compare electrode inputs, as suggested by Chen (column 3, lines 10-22, column 8, lines 49-55).      
   In regards to claim 9, Sullivan teaches: 
the threshold is related to a maximum of the SSVEP of the Oz electrode channel when in the rest state (column 3, lines 37-44, see if the user looked at the light, then the averaged waveform will include a characteristic shape (e.g., a positive deflection in EEG averaged waveform will be mostly flat) and (column 3, lines 50-58, see the characteristic shape can be detected using various techniques including comparing to a threshold at some delay from the onset, integrating the averaged EEG signal over some time period and comparing that result to a threshold, or creating a classifier that distinguishes if the light is being attended. As another example, a prototype of an ideal average (e.g., when a light is being attended) can be constructed and multiplied by the actual average. A high value result will indicate an attended light) (emphasis added).


8.	Claims 4, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al., in view of Chen in view of Lunner et al., (hereinafter Lunner).
   In regards to claims 1, 2, 7 and 8 the rejections above are incorporated accordingly.
   In regards to claim 4, Sullivan and Chen, in particular Sullivan doesn’t explicitly teach:
when the SSVEP of the 01 electrode channel is greater than the SSVEP of the 02 electrode channel when in the stimulating state, determining that the stimulus source of the glance attention is towards a right side.
However, Lunner teaches such use: (p. 8, [0121], see in an eye gaze detection mode (where eye gaze is ‘provided’ by the user), the measured potentials are representative of eye movement, and by transmitting one of the left and right amplified voltages V.sub.left and V.sub.right to the respective other ear piece (or to another device) or exchange said 
Sullivan, Chen and Lunner are analogous art because they are from the same field of endeavor, control interfaces.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sullivan, Chen and Lunner before him or her, to modify the system of Sullivan and Chen, in particular Sullivan to include the teachings of Lunner, as a system for platform controller, and accordingly it would enhance the system of Sullivan, which is focused on sensor for picking up electromagnetic signals from the body, because that would provide Sullivan with the ability to utilize electrode channels, as suggested by Lunner (p. 8, [0121], p. 14, [0177]).      

   In regards to claim 5, Sullivan and Chen, in particular Sullivan doesn’t explicitly teach:
when the SSVEP of the 01 electrode channel is lower than the SSVEP of the 02 electrode channel when in the stimulating state, determining that the stimulus source of the glance attention is towards a left side.
However, Lunner teaches such use: (p. 8, [0121], see in an eye gaze detection mode (where eye gaze is ‘provided’ by the user), the measured potentials are representative of eye movement, and by transmitting one of the left and right amplified voltages V.sub.left 
Sullivan, Chen and Lunner are analogous art because they are from the same field of endeavor, control interfaces.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sullivan, Chen and Lunner before him or her, to modify the system of Sullivan and Chen, in particular Sullivan to include the teachings of Lunner, as a system for platform controller, and accordingly it would enhance the system of Sullivan, which is focused on sensor for picking up electromagnetic signals from the body, because that would provide Sullivan with the ability to utilize electrode channels, as suggested by Lunner (p. 8, [0121], p. 14, [0177]).      

   In regards to claim 10, Sullivan and Chen, in particular Sullivan doesn’t explicitly teach:
the controller determines that the stimulus source of the glance attention is towards a right side when the SSVEP of the 01 electrode channel is greater than the SSVEP of the 02 electrode channel when in the stimulating state.
However, Lunner teaches such use: (p. 8, [0121], see in an eye gaze detection mode (where eye gaze is ‘provided’ by the user), the measured potentials are representative of 
Sullivan, Chen and Lunner are analogous art because they are from the same field of endeavor, control interfaces.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sullivan, Chen and Lunner before him or her, to modify the system of Sullivan and Chen, in particular Sullivan to include the teachings of Lunner, as a system for platform controller, and accordingly it would enhance the system of Sullivan, which is focused on sensor for picking up electromagnetic signals from the body, because that would provide Sullivan with the ability to utilize electrode channels, as suggested by Lunner (p. 8, [0121], p. 14, [0177]).      

   In regards to claim 11, Sullivan and Chen, in particular Sullivan doesn’t explicitly teach:
the controller determines the stimulus source of the glance attention is towards a left side when the SSVEP of the 01 electrode channel is lower than the SSVEP of the 02 electrode channel when in the stimulating state.

Sullivan, Chen and Lunner are analogous art because they are from the same field of endeavor, control interfaces.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sullivan, Chen and Lunner before him or her, to modify the system of Sullivan and Chen, in particular Sullivan to include the teachings of Lunner, as a system for platform controller, and accordingly it would enhance the system of Sullivan, which is focused on sensor for picking up electromagnetic signals from the body, because that would provide Sullivan with the ability to utilize electrode channels, as suggested by Lunner (p. 8, [0121], p. 14, [0177]).      

9.	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al., in view of Chen in view of Lunner et al., (hereinafter Lunner).
In regards to claims 1 and 7 the rejections above are incorporated respectively.
claim 6, Sullivan doesn’t explicitly teach:
the SSVEP is determined based on an Epoch-averaged process.
However, Shahaf teaches such use: (p. 22, [0312], see for the additional group of subjects, the procedure was similar. Briefly, 64-electrode EEG data were collected across multiple areas, frequencies and timescales. Pre-processed EEG data was band pass filtered into overlapping physiological frequency bands, epoched and averaged to ERPs. For each band, data were reduced into a set of discrete points to denote local extrema). 
Sullivan and Shahaf are analogous art because they are from the same field of endeavor, control interfaces.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sullivan and Shahaf before him or her, to modify the system of Sullivan to include the teachings of Shahaf, as a system for analysis of neurophysiological data, and accordingly it would enhance the system of Sullivan, which is focused on EEG control devices, because that would provide Sullivan with the ability to utilize Epoch-average processes as suggested by Shahaf (p. 22, [0312], p. 35, [0499]).      

   In regards to claim 12, Sullivan doesn’t explicitly teach:
the SSVEP is determined based on an Epoch-averaged process.
However, Shahaf teaches such use: (p. 22, [0312], see for the additional group of subjects, the procedure was similar. Briefly, 64-electrode EEG data were collected across multiple areas, frequencies and timescales. Pre-processed EEG data was band 
Sullivan and Shahaf are analogous art because they are from the same field of endeavor, control interfaces.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sullivan and Shahaf before him or her, to modify the system of Sullivan to include the teachings of Shahaf, as a system for analysis of neurophysiological data, and accordingly it would enhance the system of Sullivan, which is focused on EEG control devices, because that would provide Sullivan with the ability to utilize Epoch-average processes as suggested by Shahaf (p. 22, [0312], p. 35, [0499]).      
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Kaufman et al., 5360971  Eye tracking interface 

Ang et al., 20190082996  Detecting Body Tissue Electrical Signals

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193